DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 1, 3, 1, 1, 1, 2, and 3 respectively of U.S. Patent No. 10,900,419. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent “anticipate” the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims.  Here, the more specific patent claims encompass the broader application claims. Following the rationale in In re Goodman cited above, where Applicant has once been granted a patent containing a claim for the specific or narrower invention, Applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Applicant is advised that should claim 3 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “an axis of rotation of the gas turbine engine”.  It is unclear if this refers to the gas turbine engine driveshaft axis of rotation recited in base claim 10 or an additional axis of rotation of the gas turbine engine.  Clarification is required. 
Claims dependent thereon are rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Armage et al. (FR 3,006,733) in view of Dobosz et al. (US 2015/0308350).  US 2016/0138414 is used as a translation of Armage.

Regarding claim 1, Armage discloses an accessory system (Figure 2) for a gas turbine engine (Paragraph 1) having a driveshaft (Figure 3, 6), the accessory system comprising:
a towershaft (Figure 3, 21) coupled to the driveshaft and driven by the driveshaft along a towershaft axis of rotation (Annotated figure 2, Y), the towershaft including a towershaft bevel gear (Figure 2, 22);
a shaft (Figure 2, 10) including a first shaft bevel gear (Figure 2, 24) spaced apart form a second shaft bevel gear (Annotated figure 2), and a third shaft bevel gear (Annotated figure 2) spaced apart from the second shaft bevel gear (Figure 2), the first shaft bevel gear coupled to the towershaft bevel gear (Figure 2), the shaft rotatable by the towershaft along a shaft axis of rotation (Figure 2, 37), 
a first accessory drive shaft (Annotated figure 2, 35a with arrow labeled 1) having a first accessory bevel gear (Annotated figure 2, 34a with arrow labeled 1) driven by the second shaft bevel gear of the shaft (Figure 2 shows the first accessory drive shaft is driven by the shaft 10 through shaft bevel gear 32a adjacent the arrow labeled 1), the first accessory drive shaft having a first accessory axis of rotation (Annotated figure 2, arrow 1); and 

Armage is silent on a third accessory drive shaft having a third accessory bevel gear driven by the first accessory bevel gear; and 
a fourth accessory drive shaft having a fourth accessory bevel gear driven by the third accessory bevel gear.
Dobosz teaches a shaft (Figure 5A, 235) with a shaft axis of rotation (Figure 5A, A/C), a first accessory drive shaft (Figure 5A, 214) having a first accessory bevel gear (Figure 5A, 252a) driven by the shaft (paragraph 26), the first accessory drive shaft having a first accessory axis of rotation (Figure 5A, E), among other features, including a third accessory drive shaft (Figure 5A, 247) having a third accessory bevel gear (Figure 5A, 250) driven by the first accessory bevel gear (paragraph 26 and can be seen most clearly in figure 5B).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Armage to include a third accessory drive shaft having a third accessory bevel gear driven by the first accessory bevel gear, in order to improve accessory, AGB, and gas turbine engine packaging within the engine nacelle as suggested and taught by Dobosz in paragraph 24.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04(VI)(B).  In this case, Dobosz teaches a series of shafts, each being driven by the connection between that shaft’s bevel gear and the preceding shaft’s bevel gear.  The fourth accessory drive shaft with a fourth accessory bevel gear driven by the third accessory bevel gear produces the expected result of rotating and being driven by the power transferred through the series of bevel gears.  Accordingly, since the Applicant has submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable result of prior art elements according to their established functions resulting in the mere duplication of parts.

    PNG
    media_image1.png
    526
    746
    media_image1.png
    Greyscale

Regarding claim 2, Armage in view of Dobosz teach all the essential features of the claimed invention except a fifth accessory drive shaft having a fifth accessory bevel gear driven by the fourth accessory bevel gear.  It would have been obvious to one having ordinary skill in the art before the effective filing date to merely add an fifth accessory drive shaft having a fifth accessory bevel gear driven by the fourth accessory bevel gear, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04(VI)(B).  In this case, Dobosz teaches a series of shafts, each being driven by the connection between that shaft’s bevel gear and the preceding shaft’s bevel gear.  The fifth accessory drive shaft with a fifth accessory bevel gear driven by the fourth accessory bevel gear produces the expected result of rotating and being driven by the power 
Regarding claim 3, Armage in view of Dobosz teach the invention as claimed and described above.  Armage further teaches wherein the towershaft has an axis of rotation (Annotated figure 2, Y) transverse to an axis of rotation of the gas turbine engine (paragraph 55 describes towershaft axis of rotation being transverse to the gas turbine axis of rotation X), the shaft axis of 52UTILITY PATENT APPLICATIONATTORNEY DOCKET NO. H0051463 (002.4751D1C1) rotation is transverse to the towershaft axis of rotation (paragraph 53 describes the bevel gear 24 on shaft 10 which meshes with the towershaft bevel gear 22 meet at a 90 degree angle, i.e. the shaft axis of rotation is transverse to the towershaft axis of rotation) and substantially parallel to the axis of rotation of the gas turbine engine (as described in paragraphs 53 and 55 the shaft is at a 90 degree angle to the towershaft, which is at a 90 degree angle to the gas turbine shaft, so the shaft axis of rotation is substantially parallel to the gas turbine engine axis of rotation), and the second accessory axis of rotation and the first accessory axis of rotation are substantially transverse to each other (Figure 2 shows the first and second accessory axes of rotation are transverse to one another).  
Regarding claim 10, Armage discloses an accessory system (Figure 2) for a gas turbine engine (Paragraph 1) having a driveshaft (Figure 3, 6) and an axis of rotation (Figure 3, X), the accessory system comprising:
a towershaft (Figure 3, 21) coupled to the driveshaft and driven by the driveshaft (Figure 3), the towershaft including a towershaft bevel gear (Figure 2, 22);

a first accessory drive shaft (Annotated figure 2, 35a with arrow labeled 1) having a first accessory bevel gear (Annotated figure 2, 34a with arrow labeled 1) driven by the second shaft bevel gear of the shaft (Figure 2 shows the first accessory drive shaft is driven by the shaft 10 through shaft bevel gear 32a adjacent the arrow labeled 1), the first accessory drive shaft having a first accessory axis of rotation (Annotated figure 2, arrow 1); and 
a second accessory drive shaft (Annotated figure 2, 35a with arrow labeled 2) having a second accessory bevel gear (Annotated figure 2, 34a with arrow labeled 2) driven by the third shaft bevel gear of the shaft (Figure 2 shows the first accessory drive shaft is driven by the shaft 10 through shaft bevel gear 32a adjacent the arrow labeled 2).
Armage is silent on a third accessory drive shaft having a third accessory bevel gear driven by the first accessory bevel gear; and 
a fourth accessory drive shaft having a fourth accessory bevel gear driven by the third accessory bevel gear.
Dobosz teaches a shaft (Figure 5A, 235) with a shaft axis of rotation (Figure 5A, A/C), a first accessory drive shaft (Figure 5A, 214) having a first accessory bevel gear (Figure 5A, 252a) driven by the shaft (paragraph 26), the first accessory drive shaft having a first accessory axis of rotation (Figure 5A, E), among other features, including a third accessory drive shaft (Figure 5A, 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Armage to include a third accessory drive shaft having a third accessory bevel gear driven by the first accessory bevel gear, in order to improve accessory, AGB, and gas turbine engine packaging within the engine nacelle as suggested and taught by Dobosz in paragraph 24.
Armage in view of Dobosz is silent on a fourth accessory drive shaft having a fourth accessory bevel gear driven by the third accessory bevel gear.  It would have been obvious to one having ordinary skill in the art before the effective filing date to merely add an additional (fourth) accessory drive shaft having a fourth accessory bevel gear driven by the third accessory bevel gear, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04(VI)(B).  In this case, Dobosz teaches a series of shafts, each being driven by the connection between that shaft’s bevel gear and the preceding shaft’s bevel gear.  The fourth accessory drive shaft with a fourth accessory bevel gear driven by the third accessory bevel gear produces the expected result of rotating and being driven by the power transferred through the series of bevel gears.  Accordingly, since the Applicant has submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable result of prior art elements according to their established functions resulting in the mere duplication of parts.
Regarding claim 11, Armage in view of Dobosz teach the invention as claimed and described above.  Armage further teaches wherein the towershaft has an axis of rotation (Annotated figure 2, Y) transverse to an axis of rotation of the gas turbine engine (For purposes of examination this axis of rotation of the gas turbine engine is assumed to refer to the gas turbine axis of rotation described in base claim 10.  Paragraph 55 describes towershaft axis of rotation being transverse to the gas turbine axis of rotation X), the shaft is rotatable by the towershaft along a shaft axis of rotation (Figure 2, 37) and the shaft axis of 52UTILITY PATENT APPLICATIONATTORNEY DOCKET NO. H0051463 (002.4751D1C1) rotation is transverse to the towershaft axis of rotation (paragraph 53 describes the bevel gear 24 on shaft 10 which meshes with the towershaft bevel gear 22 meet at a 90 degree angle, i.e. the shaft axis of rotation is transverse to the towershaft axis of rotation) and substantially parallel to the axis of rotation of the gas turbine engine (as described in paragraphs 53 and 55 the shaft is at a 90 degree angle to the towershaft, which is at a 90 degree angle to the gas turbine shaft, so the shaft axis of rotation is substantially parallel to the gas turbine engine axis of rotation), the first accessory drive shaft having a first accessory axis of rotation (Annotated figure 2, arrow 1), the second accessory drive shaft having a second accessory axis of rotation (Annotated figure 2, arrow 2), each of the first accessory axis of rotation and the second accessory axis of rotation substantially transverse to the shaft axis of rotation (Annotated figure 2), and the second accessory axis of rotation and the first accessory axis of rotation are substantially transverse to each other (Figure 2 shows the first and second accessory axes of rotation are transverse to one another).  
Regarding claims 7-9 and 16-18, Armage in view of Dobosz teach all the essential features of the claimed invention as described above.  Armage in view of Dobosz does not explicitly discuss the diameter measurements of the various bevel gears or how one bevel gear’s diameter relates to another bevel gear’s diameter.  However, Armage teaches that a gear 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Armage in view of Dobosz to include the bevel gears having different diameters than other bevel gears in order to provide the desired rotation speed of the accessories being driven as suggested and taught in paragraph 96.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Armage et al. (FR 3,006,733) in view of Dobosz et al. (US 2015/0308350), and further in view of Taneja (US 2013/0062885).
Regarding claims 6 and 15, Armage in view of Dobosz teach the invention as claimed and described above.  Armage further teaches wherein the first accessory drive shaft drives a lubrication pump (paragraph 2, oil hydraulic pump), the third accessory drive shaft drives a fuel control unit (paragraph 2, fuel pump) and the second accessory drive shaft drives a generator (paragraph 2, generator).  
Armage in view of Dobosz are silent on the fourth accessory drive shaft drives a permanent magnet alternator and the generator is a DC generator.
Taneja teaches the fourth accessory drive shaft drives a permanent magnet alternator (paragraph 2) and the generator is a DC generator (paragraph 4).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Armage in view of Dobosz to include the fourth accessory drive shaft drives a permanent magnet alternator and the generator is a DC generator in order to provide electrical energy to for powering additional accessories as suggested and taught by Taneja in paragraph 2.
Allowable Subject Matter
Claims 4-5 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art to the disclosed invention is Dobosz as described above and Duong (US 2014/0020506).  Both references show a system with serial gearing, where a first accessory drive shaft is driven by the bevel gear of an accessory drive shaft adjacent to the first accessory drive shaft.  Figure 5 of Duong shows an input shaft 120 drives an idler gear 122, which drives first accessory gear 90g, which drives a second accessory gear 96g, which drives two further accessory gears 94g and 92g.  There is a similar arrangement with further accessory gears in the lower part of the figure.  This system is similar to the disclosed invention, except that each of the accessory gears in this serial arrangement in the upper part of the figure have shaft axes which are parallel to each other, as can be seen generally by Figure 2B.  Figures 5A and 5B of Dobosz show an input shaft 235 driving a first accessory drive shaft 214 through bevel gear 252a, which drives a second accessory drive shaft 247 through bevel gear 250.  While Dobosz contemplates additional accessory drive shafts in paragraph 29, the additional side bevel gears, e.g. 252a and 252b, would be positioned about the tower shaft, 235, and therefore not in the serial configuration at the angles described in claims 4 and 12.  The prior art of record fails to anticipate and/or render obvious, either solely or in combination, the serial gearing arrangement of accessories at the angles described by claims 4 and 12.
Claims dependent thereon contain allowable subject matter for at least these reasons.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741